Case 3:15-cv-01143-BJD-JBT Document 267-37 Filed 05/01/19 Page 1 of 4 PagelD 14108

WINN-DIXIE STORES, INC. VS. SOUTHEAST MILK, INC.
Joseph Wright
Page 110

1 I'll be.

2 Q. I--I will ask you. I could direct your

3 attention to the third page. It says, new business.

4 A. Youknow, these things are so -- okay. These

5 things really are out of order. Okay.

6 Q. Oh, I'm sorry. Let me just —

7 A. It's actually the --

8 Q. Say it's 1998?

9 A. Okay. That's the fourth page on these. Okay.

10 Q. Sorry. Sorry. 1989 -- 1998 at the bottom. It

11 says, new business.

12. A. Okay.

13. Q. Do you remember why you were not at this

14 meeting?

15. A. To be honest with you, I think I was at a

16 National Milk meeting.

17. Q. Okay.

18 A. Imean, honestly. I mean, that's the only...
19 Q. Right.

20 A. Usually it's a little earlier in June. I

21 believe that to be the case.

22 Q. Okay. And it says in that paragraph under new
23 business in the third sentence from the bottom, it says,
24 the chairman then reviewed the CWT program. It was
25 discussed that the CWT program was helping to increase

110..113

Page 112
1 effective July 1, 2005, period, closed quote.

2 You see that?

3. A. It does say that.

4 Q. So this was the moment at which the SMI Board

5 voted to make mandatory the participation of its members
6 in the CWT program --

7 MR. BEAUDINE: Object --

8 Q. -- correct?

9 MR. BEAUDINE: Object to the form.

10 A. It appears to be what this is.

11 Q. And the SMI Board was approving participation
12 in the CWT program for up to a maximum of five cents per
13 hundredweight, correct?

14 A. Yes.

15 Q. And that's $0.05 per hundredweight charged on

16 the milk from -- the milk produced by SMI's members,
17 correct?

18 A. By each milk produced by their members, yes.

19 On each member's milk, yes.

20 = Q. Yes. I'm sorry. I kind of goofed it up.

21 A. Yeah.

22 + Q. Allright. But in other words, this was a

23 $0.05 per hundredweight assessment on the milk produced
24 by SMI's members, correct?

25 A. Yeah. It deducted likely doing number of

 

Page 111
1 milk prices. Mr. Covington echoed that sentiment.

2 Do you see that?

3. A. Ido see that.

4 Q. Allright. And do you have any reason to

5 believe that that's not an accurate description of the
6 discussion at this meeting?

7 MR. BEAUDINE: Objection to the form.

8 A. I wasn't at the meeting, so I -- I do know how

9 Mr. Covington felt at that time, so -- and this could be
10 called an accurate description of his sentiment at that
11 time.

12 Q. Itcould be?
13. A. Yes.
14. Q. Okay. You don't have any reason to believe

15 this is inaccurate, correct?

16 MR. BEAUDINE: Object to the form.
17. ~A. No, sir.
18 Q. And these minutes were likely approved at the

19 next board meeting, correct?

20 A. Yeah. I think I even signed them, so...

21 Q. And then it states that, whereupon a motion was
22 made, duly seconded and unanimously carried, quote, it
23 was resolved to authorize management to have SMI

24 participate in and to join the CWT program for up to a
25 maximum of five cents per hundredweight for 18 months,

 

Page 113
1 expenses, we show it on a milk check, yes.
2 Q. Thank you. You can set that aside. All right.
3 I'm sorry. Let's go — let's go to -- if you can pull
4 that back. I'm sorry. Because —-
5 A. Yeah, because I actually have three. It has,
6 like, the front page even of a February -- it must have
7 just been the way it was copied. I actually have at
8 least parts of three minutes in this package, but okay.
9 Q. Allright. So if you can go to SMI 00200.
10 A. Yeah, the 02000. Okay.
11. = Q. Yeah, 02000, which is the first page of the
12 August 16, 2005, minutes of the Southeast Milk Board of
13 Directors.

14 Do you see that?
15 A. Okay.
16 Q. And you see down at the bottom there is a

17 reference to -- the last paragraph, it says, after his
18 marketing report Mr. Covington provided a brief review
19 of his recently completed area meetings.

20 Do you see that?
21 =A. Yes.
22 Q. Okay. And so can you tell me about how often

23 these meetings would occur?
24 A. Typically -- and this is bar -- barring crisis
25 and so forth, because we actually have a new CEO that's

Orange Legal
800-275-7991
Case 3:15-cv-01143-BJD-JBT Document 267-37 Filed 05/01/19 Page 2 of 4 PagelD 14109

WINN-DIXIE STORES, INC. VS. SOUTHEAST MILK, INC.
Joseph Wright

Page 114
1 been here a little longer than a year, and he hasn't

2 held any. Typically, it would be once a year, and when

3 we -- why -- we move them around, so it sounds like by

4 now they were in the fall. We typically, in our

5 membership agreements -- they have a contract period

6 that once a year if they want to get out of their

7 contract of the co-op, they can do that.

8 And so we tried to have these meetings, either

9 right before or during that time period, so kind of for

10 the good of the order, you know, we're doing our

11 cheerleader best. Here's what's good about our

12 cooperative, and why should -- why you should stay.

13. Q. Okay. And there are a number of these meetings
14 that take place throughout the territory where is --

15 where Southeast Milk has producer members?

16 A. Correct.

17. Q. And Mr. Covington is reporting on -- on the

18 feedback from those meetings, correct?

19 A. Yes.

20 Q. And it says, he noted, number one, high

21 attendance, number two, good awareness of major issues,
22 number three, continued desire to stay independent of
23 DFA, number four, good support of the CWT program, and
24 number five, support for maintaining markets.

114..117
Page 116
1 meeting?
2 <A. Yes. I was present.
3 Q. Gave an update on -- from the NMPF conclave he
4 attended in California.
You see that?
A. Yes.
Q. What's an NMPF conclave?
8 A. Great question. I'll tell you what I do
9 remember about it, and that -- I don't remember the
10 driving force, if we were getting ready for the Farm
11 Bill -- the next Farm Bill. I think that's what this
12 was about. National Milk decided to -- basically farmer
13 listening sessions, and so it would be a different
14 audience than what we would typically have at a National
15 Milk Board meeting; in other words, it wouldn't just be
16 the chairman of the cooperative.
17 You'd have some -- and I think there were --
18 there's four of them described here. Maybe those were
19 the only four there were, and I think we decided that we
20 would just split ourselves up instead of all of us going
21 to -- this says to Reston, Virginia, and just going to
22 one for the Southeast. We would actually go to other
23 sections of the country just to hear what other people
24 had to say, and so that's what I remember about it.

5
6
7

 

25 Do you see that? 25 Q. Okay. And you see in the - maybe the fifth
Page 115 Page 117
1 A. Yes. 1 sentence it says, Ed Henderson updated on the conclave

2 Q. And do you have any reason to believe that this
3 is not an accurate description of what Mr. Covington
4 said at this meeting?

5 A. No.

6 Q. Allright. You can set that aside.

7 (Plaintiffs' Exhibit No. 20 was marked for
8 identification.)

9 Q. Mr. Wright, the court reporter's handed you

10 what's been marked as Exhibit 20. Please take a moment
11 to look at -- to familiarize yourself with it, and while

12 you're doing so, I will describe it for the record.

13 It is -- they are -- it is minutes from a

14 Southeast Milk Board of directors meetings, dated

15 February 14, 2006, bearing the document control numbers
16 SMI 002004 through 2008. I'm actually only going to —
17 well, I'm going to refer you to two specific parts of

18 this on the third page and the fourth page, but please

19 feel free to take as much time as you need to review the
20 document. Actually, I'm just going to refer to you

21 something on the page 2007, 2007, if that helps.

22 A. Okay.

23 «~Q. Allright. Referring you to the page with the

24 document control number 2007 under new business. It
25 says, the chairman -- and I think that was you at this

 

2 he attended in Chicago.

3 You see that?

4 A. Yes.

5 Q. Now, who's Ed Henderson?

6 A. Well, actually, he's a former producer of -- of

7 ours. At the present time he's a Dean's independent

8 shipper, but he is a producer in North Florida.

9 Q. And--

10 <A. And Ed would have been on our board at this

11 period of time. He had not left yet to go to Dean's

12 Direct, is what they call that.

13. Q. And did you ask Ed to get involved in the NMPF
14 meetings and the CWT meetings?

15 A. You know, yes. As a matter of fact, I -- I

16 think -- again, in reviewing documents for this -- at

17 some point in time CWT kind of gotten tired of me, and I
18 had gotten tired of them, and so I asked -- I think this

19 predates Ed officially being on the CWT committee, I

20 think. This was just when we decided we ought to attend
21 all of the conclaves, and so I would have asked for

22 volunteers who would like to go, and Ed, apparently, was
23 one of those that stepped forward and said yes.

24 Q. And he reported on that conclave in Chicago,
25 and according to the minutes it says, quote, he also

Orange Legal
800-275-7991
Case 3:15-cv-01143-BJD-JBT Document 267-37 Filed 05/01/19 Page 3 of 4 PagelD 14110

WINN-DIXIE STORES, INC. VS. SOUTHEAST MILK, INC.
Joseph Wright
Page 118
1 noted the participants had lots of support of CWT.

2 You see that?

3 A. That's what this says.

4 Q. And you have any reason to believe that that's
5 not true?

6 <A. Apparently it was Ed's opinion, yes.

7 Q. Well, no, he's reporting it.

8 <A. Oh, okay. Well...

9 Q. He noted that the participants had lots of

10 support from CWT?

11 You see that.

12. A. Okay.

13 Q. So--

14 A. That's apparently what he's reporting.

15 Q. Okay. Allright. You could set that aside.

16 MR. AHERN: Why don't we go off the record.

17 THE VIDEOGRAPHER: The time is 12:25, and we're
18 off the record.

19 (A break was taken.)

20 THE VIDEOGRAPHER: This is disc number three.
21 ~The time is 1:18. We're back on the record.

22 (Plaintiffs' Exhibit No. 21 was marked for

23 identification.)

24 BY MR. AHERN:
25. Q. Mr. Wright, the court reporter's handed you

118..121
Page 120
1 present, I may not have been. Because what I do, when I
2 go to Washington D.C., I'm extremely busy. I get with
3 our lobbyists, and I go meet with members of our
4 congressional delegation.
5 In particularly March and June CWT meetings,
6 often I was not even -- if I'm shown to have been there.
7 Asa matter of fact, it got to the point where Jerry
8 Kozak personally came up to me and said, Joe, could you
9 sit in at least part of the meeting and act like you're
10 interested. And so that's why I -- you know, I don't
11 know if I was or not to be honest with you.
12 Q. Well, where there was a roll call though,
13 you -- you attended?
14 A. That -- that may not be controlling, because
15 often in National Milk meetings -- I mean, this is like
16 the United Nations. You got sidebar conversations out
17 in the hall, and if somebody says oh, yeah, he's here,
18 put him down. So I -- I may not have been.
19 As a matter of fact, I'm not sure if you went
20 through all the minutes in CWT, it may show me being --
21 being present at all of them. I'm telling you, I don't
22. know which specific ones I did not, but in fact, I did
23 not attend all of them, particularly in the early
24 stages. And I've relayed to you the conversation with
25 Jerry Kozak, Joe, would you please come sit in the

 

Page 119
1 what's been marked as Exhibit 21. Please take a moment

2 to familiarize yourself with it, and while you're doing

3 so, I am going to describe it for the record.

4 It's a - an agenda and minutes for March 8,

5 2004, National Milk Producer Federation CWT committee
6 meeting, bearing the document control numbers NMPF
7 000042 to -- I'm sorry. NMPF 0000427 to 433, and

8 actually, this is a somewhat lengthier document. I'm --

9 I'm likely going to focus your attention on the section

10 on CWT renewal efforts on page two, but take — take as
11 much time as you need to review the document.

12 A. Tobe honest with you, the quality of the

13 copies -- I know there's a lot of economic data at the

14 back. It's hard to read that, so...

15 Okay.
16 Q. Allright. And you attended this meeting?
17. A. I'mnot sure. And I'll tell you why. I'll

18 give that answer. I could probably tell more if you had
19 my activity report from the same timeframe. What would
20 be typical -- first of all, this was not the annual

21 meeting. This was one of the quarterly meetings. I may
22 well be listed as being present, but when you register

23 for a National Milk meeting, you're asked -- you're

24 going to be here for CWT, the milk meeting, this lunch,
25 this meal and so forth, and even if I'm shown as being

 

Page 121
1 meeting, and at least act like you're interested. That,
2 in fact, did take place.
3 So I honestly don't know if this one is or is
4 not one where I was physically present for the CWT
5 portion of the meeting. I most definitely was for the
6 National Milk portion of the meeting, which was probably
7 the next day.
8 Q. Allright. And is it your testimony that you
9 weren't there for any of the meeting, or that you might
10 have been there for some of the meeting, and then you
11 might have left?
12 MR. BEAUDINE: Object to the form.
13. Q. Or you might have missed the beginning of the
14 meeting and come in for the later portion?
15. A. I'll restate what I said.
16 Q. Okay.
17. A. I was there -- to the best of my knowledge, I
18 have never missed a National Milk Board meeting, but
19 there were a number of these CWT meetings that occurred
20 the day before -- typically the afternoon before a
21 National Milk meeting that I was at some point in the
22 hotel, but that I did not sit through -- maybe none of
23 the CWT meeting, because I went to Capitol Hill with our
24 lobbyists and called on our congressional delegation.
25 But I'm not going to say that I was not ever at

Orange Legal
800-275-7991
Case 3:15-cv-01143-BJD-JBT Document 267-37 Filed 05/01/19 Page 4 of 4 PagelD 14111

WINN-DIXIE STORES, INC. VS. SOUTHEAST MILK, INC.
Joseph Wright
Page 138
1 When Southeast Milk voted to make mandatory the

2 participation of its members in the CWT program, did
3 Southeast Milk have to submit a written application or
4 sign a written contract?

5 MR. BEAUDINE: Object to the form.

6 <A. Idon't know. I assume we -- you mean back to

7 CWT or to National Milk --

8 Q. Correct.

9 A. --is that your question?

10 You know, I assume, but that's the best -- I'm

11 sorry. I'm kicking this wire -- or someone's wire. To

12 the best of my knowledge, if we did, it makes sense from
13 a business standpoint. I don't recall that I was the

14 one who signed it, maybe I did. I assume that would be
15 Calvin Covington. I understand you took his deposition,
16 so I don't know if you asked Calvin that question or

17 not. I don't remember signing one, but since they would
18 typically ask for a pledge for a certain amount of time,
19 as a business person, I would assume they had some

20 written evidence of that commitment.

21 Q. Okay.

22 (Plaintiffs' Exhibit No. 28 was marked for

23 identification.)

24 Q. Mr. Wright, the court reporter's handed you

25 what's been marked as Exhibit 28. Please take a moment

138..141

Page 140
1 A. Yes. At this timeframe I would add -- because

2 we now have some independent producers. At that period
3 of time there were a handful of in -- of independent

4 producers out in the far western part of the Florida

5 Panhandle, but since I really can't think of where

6 Walnut Hill is, I'm not sure he was one of those. We've

7 had a lot of little places that are crossroads. That is

8 acrossroad.

9 Q. Allright. Thank you.

10 (Plaintiffs' Exhibit No. 29 was marked for

11 identification.)

12 Q. Mr. Wright, the court reporter's handed you

13 what's been marked as Exhibit 29. Please take a moment
14 to familiarize yourself it, and while you're doing so,

15 I'll describe it for the record.

16 These are minutes from a Southeast Milk,

17 Incorporated Board of Directors meeting, dated May 9,
18 2006, bearing the document control numbers SMI 002019
19 through 2023.

20 I'm going to direct your attention to the

21 bottom of the third page carrying over to the top of the
22 fourth page.

23. A. Okay.

24 Q. Allright. I'm directing your attention to the

25 bottom of page three under old business. It says, the

 

Page 139
1 to familiarize yourself with it, and while you're doing

2 so, I'll describe it for the record.

3 This is a letter from Walt Wosje?

4 A. Yes. That's close enough.

5 Q. Chief operating officer of CWT, to Wallace

6 Eicher, E-I-C-H-E-R, in Walnut Hill, Florida, dated
7 May 8, 2006, bearing the document control number NMPF
8 0003818.

9 A. Okay. Question?

10 Q. Yes. Do you know Mr. Eicher?

11 A. Idonot. In fact, I don't even recognize the

12 name, so...

13. Q. It appears that he's an independent dairy

14 producer in Florida?

15 <A. That's what this letter states. I'm even

16 trying to think where Walnut Hill is. I'm assuming

17 that's somewhere in North Florida. Maybe that's part of
18 the reason the name just doesn't ring a bell with me.

19 Q. Were you aware that there were independent
20 producers in Florida that participated in the CWT
21 program?

22 A. Iwas not.

23. Q. Were you aware that there were independent
24 producers in the Southeast that participated in the CWT
25 program?

 

Page 141
1 chairman noted that National Milk Producers Federation

2 made the change in CWT program to $0.10, and would like
3 SMI's decision whether it will participate as of July 1,

4 2006. This was followed by substantial discussion and

5 concerns that the funding might be inadequate for the

6 program. Further, funding should be based upon more

7 cooperation. It was noted that the -- that self-help

8 programs should be supported. Whereupon, a motion was
9 made, duly seconded and approved by all board members
10 except for two dissenting. It was resolved to support

11 the CWT program at the $0.10 per hundredweight from
12 July 1, 2006, through December 31, 2007.

13 You see that?
14 A. Yes.
15. Q. And so at this meeting the Southeast Milk Board

16 voted to -- to support the increased assessment of $0.10
17 per hundredweight for the period of time from July Ist,
18 2006, through December 31, 2007?

19 A. That's what these minutes reflect.
20 Q. For the -- for the CWT program, correct?
21 A. That's what the minutes reflect. We also -- if

22 you -- on the first page, we invited Jerry Kozak down to

23 come give a sales pitch.

24 Q. Okay. Was there concern that there -- that the

25 assessment should be higher so that there would be more

Orange Legal
800-275-7991
